Per Curiam.
1. The petition was not subject to any ground, either general or special, of the demurrer.
2. The plea of res adjudicata was properly stricken. See West v. Hill & Adams, 23 Ga. App. 636 (99 S. E. 155).
3. No proper brief of evidence was transmitted to this court. What purports to be a brief of the oral evidence consists of twenty pages, containing many questions propounded to the witnesses and the answers thereto, and apparently all of the objections .made to the. admission or the exclusion of evidence and the rulings of the court thereon. Under repeated rulings of the Supreme Court and of this court such a paper is not a proper brief of evidence, and no question in the case dependent upon a consideration of the evidence can be considered by the reviewing court.
*287Decided May 17, 1923.
Hewlett & Dennis, for plaintiffs in error.
George F. Gober, D. K. Johnston, contra.
4. In view of the ruling made in paragraph 3 above, and the facts of this case, none of the grounds, either general or special, of the motion for a new trial requires another hearing of the case.

Judgment affirmed.


Broyles, 0. J., and Bloodworth, J., concur. Luke, J., dissents.